Citation Nr: 0728233	
Decision Date: 09/07/07    Archive Date: 09/14/07

DOCKET NO.  04-30 248	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake 
City, Utah


THE ISSUES

1.  Entitlement to service connection for residuals of a 
claimed head injury, including, but not limited to, 
disabilities of the cervical spine and lumbar spine. 

2.  Entitlement to service connection for an acquired 
psychiatric disorder variously claimed as major depression, 
anxiety and/or nervousness, to include as secondary to the 
residuals of a claimed head injury.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Joseph R. Keselyak, Associate Counsel


INTRODUCTION

The veteran served on active duty from January 1951 to 
December 1951.

This matter comes to the Board of Veterans' Appeals (Board) 
from n April 2004 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Salt Lake City, 
Utah.

The issues on appeal were last before the Board in March 
2007, when the veteran's appeals were reopened and remanded 
for further development.  The development ordered in the 
March 2007 remand has been completed and the issues on appeal 
are now ready for appellate consideration.  


FINDINGS OF FACT

1.  The veteran did not incur residuals of a claimed head 
injury, including disabilities of the cervical spine and 
lumbar spine in service, or within the first post-service 
year. 

2.  The veteran did not incur a psychiatric disorder, 
variously claimed as major depression, anxiety and/or 
nervousness in service, within the first post-service year 
and the veteran's psychiatric disorder is not proximately due 
to or the result of a service-connected disease or injury.





CONCLUSIONS OF LAW

1.  Service connection for residuals of a claimed head 
injury, including, but not limited to, disabilities of the 
cervical spine and lumbar spine is not warranted.  
38 U.S.C.A. §§ 1110, 5107 (West 2002 & Supp. 2006); 38 C.F.R. 
§§ 3.303, 3.307, 3.309 (2006).

2.  A psychiatric disorder was not incurred in service and is 
not proximately due to or the result of a disability incurred 
in service.  38 U.S.C.A. §§ 1110, 1116, 5102, 5103, 5103A, 
5107 (West 2002 & Supp. 2006); 38 C.F.R. §§ 3.303, 3.307, 
3.309 3.310 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Before assessing the merits of the appeal, VA's duties under 
the VCAA, 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 
5126, and 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a), are 
examined.
 
VA has a duty to indicate which portion of information should 
be provided by the claimant, and which portion VA will try to 
obtain on the claimant's behalf, which was accomplished in 
letters dated in February 2004 and March 2007. 
 
During the pendency of this appeal, the Court of Appeals for 
Veterans Claims (the Court) issued a decision in the 
consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006), which held that the VCAA notice requirements 
of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to 
all five elements of a service connection claim. Those five 
elements include: 1) veteran status; 2) existence of a 
disability; 3) a connection between the veteran's service and 
the disability; 4) degree of disability; and 5) effective 
date of the disability.  The Court held that upon receipt of 
an application for a claim of service connection, 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Id. at 486.  In this case, the veteran did not receive notice 
concerning the degree of disability and effective dates in a 
timely fashion; notice regarding these elements was 
ultimately received via a March 2007 letter.

The Court in Pelegrini v. Principi, 18 Vet. App. 112 (2004), 
continued to recognize that typically a VCAA notice, as 
required by 38 U.S.C.A. § 5103(a), must be typically provided 
to a claimant before the initial unfavorable agency of 
original jurisdiction decision on a claim for VA benefits, 
which was not accomplished in the present case.  Nonetheless, 
no prejudice results, however, in proceeding with the 
issuance of a final decision.  See Bernard v. Brown, 4 Vet. 
App. 384, 394 (1993) (where the Board addresses a question 
that has not been addressed by the agency of original 
jurisdiction, the Board must consider whether the appellant 
has been prejudiced thereby).  Particularly, the veteran has 
been afforded the appropriate information in order to advance 
any contention regarding the claims considered herein.  In 
terms of any notification regarding the evidence and 
information necessary to substantiate all elements of the 
claims on appeal, no prejudice will result to the veteran in 
proceeding because any possible defect with respect to the 
timing of adequate notice has been cured by readjudication of 
the issues on appeal in a subsequent Supplemental Statement 
of the Case dated in July 2007.  See Mayfield v. Nicholson, 
19 Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 
1328 (Fed. Cir. 2006) (specifically declining to address 
harmless error doctrine).

It is further noted that in order to be consistent with 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), a VCAA notice 
must also request or tell the claimant to provide any 
evidence in the claimant's possession that pertains to the 
claim.  38 C.F.R. § 3.159(b)(1).  See Pelegrini, 18 Vet. App. 
at 121.  In this case, this has been fulfilled by the 
aforementioned February 2004 and March 2007 letters, which 
generally advised the veteran to send VA any evidence in his 
possession that would substantiate his claims.

The VCAA also requires VA to assist the claimant in obtaining 
evidence necessary to substantiate a claim.  38 C.F.R. § 
3.159(c) (2006).  The RO has obtained all of the veteran's 
service medical records, VA medical records and all 
identified and obtainable private records.  The veteran has 
not indicated the presence of any other outstanding relevant 
records, and he has not requested VA's assistance in 
obtaining any other evidence.  Accordingly, the Board finds 
that VA has complied with its duties to assist in obtaining 
evidence.  Id.

The VCAA further requires that a medical examination should 
be afforded unless "no reasonable possibility" exists that 
an examination would aid in substantiating the veteran's 
claim.  Duenas v. Principi, 18 Vet. App. 112 (2004) (per 
curiam); 38 U.S.C.A. § 5103A (West 2002).  VA will provide a 
medical examination when necessary to decide the claim, and 
an examination is necessary if the evidence of record does 
not contain sufficient competent medical evidence to decide 
the claim, but contains competent lay or medical evidence of 
a current diagnosed disability, or persistent or recurrent 
symptoms of disability, establishes that the veteran suffered 
an event, injury, or disease in service, and indicates that 
the claimed disability may be associated with the established 
event, injury, or disease in service.  38 C.F.R. § 3.159 
(2006).  The veteran has been provided a medical examination 
in furtherance of substantiating his claims.

Given the preceding, VA satisfied its duties to the veteran 
given the circumstances of this case.

Laws and Regulations

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a). Service connection 
may also be granted for any disease diagnosed after discharge 
when all of the evidence establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

A disability which is proximately due to or the result of a 
service-connected disease or injury shall be service 
connected.  When service connection is thus established for a 
secondary condition, the secondary condition shall be 
considered a part of the original condition. 38 C.F.R. § 
3.310 (2006).

Service connection may be granted for certain specified 
diseases, including arthritis and psychosis, which are shown 
to have become manifest to a compensable degree within one 
year from the date of service separation.  38 U.S.C.A. §§ 
1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.

Under applicable criteria, VA shall consider all lay and 
medical evidence of record in a case with respect to benefits 
under laws administered by VA. When there is an approximate 
balance of positive and negative evidence regarding any issue 
material to the determination of a matter, VA shall give the 
benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b); 
see also Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990) (a 
claimant need only demonstrate that there is an "approximate 
balance of positive and negative evidence" in order to 
prevail).

Factual Background

The veteran's service medical records show that on June 26, 
1951, he gave a history of having fallen in the latrine and 
striking his head on a washbowl.  He was subsequently treated 
for complaints of constant pain on the top of his head and 
right eye vision problems.  He was afforded an ophthalmologic 
examination five days later, and complained only of a dull 
frontal headache.  Three weeks later, he was hospitalized for 
treatment of a disorder unrelated to this claim.  During his 
confinement, he gave a history of head injury when he fell in 
the latrine, but reported no back complaints.  He was also 
examined during his hospitalization, and no findings were 
reported concerning his back.  He remained hospitalized for 
approximately five weeks and was transferred to Puerto Rico, 
where he remained hospitalized for the remainder of his time 
in service.  There is no evidence of complaints, findings, 
treatment or diagnosis for any back injury or disability or 
any psychiatric disability in service, although a September 
1951 treatment record makes reference to an inadequate 
personality.  His October 1951 separation examination shows 
that his spine and psychiatric examinations were evaluated as 
clinically normal, although he did complain of daily 
headaches as a result of his earlier fall.

H. C. Jenkins, M.D., in a certificate of an attending 
physician, received in February 1955, indicated that he had 
treated the veteran on several occasions in the previous 
three years for acute conditions listed as two auto accidents 
and an upper respiratory infection and stated that the 
veteran had no known disabilities.  A September 1955 
treatment record of Dr. Jenkins indicates that there was no 
record that the veteran had any illness.

In a letter received in October 1955, Irving Ershler, M.D., 
indicated that the veteran complained of occasional 
epigastric pain and marked depression.

Harold Hargreaves, M.D., in a September 1970 letter, reported 
that he had treated the veteran on several occasions since 
1962 for complaints of recurrent back problems.  It was his 
understanding, apparently based upon a history provided by 
the veteran that the veteran had had intermittent back 
problems since the 1950s, usually associated with some type 
of twisting incident.  The veteran had indicated that his 
original back problem had developed in service.  According to 
the physician's records the veteran twisted his back going 
down stairs in July 1962 and exacerbated his back pain in May 
1966 when he attempted to lift a car.  He was then was 
diagnosed as having acute low back syndrome in June 1967 when 
he fell off a step. He was again treated for acute low back 
syndrome in June 1968.

The March 1975 statement of Robert G. Green, a registered 
physical therapist, indicates that he first treated the 
veteran for a low back injury in December 1951.  He stated 
that the veteran had been referred to the physical therapy 
department for treatment of an injury that was the result of 
a service accident.  There is no clinical record of this 
treatment related to this statement of record.  

In an October 1975 letter, Wesley L. Bayles, M.D., indicated 
that he first saw the veteran in early November 1951 for 
treatment of headaches and a backache.  The veteran gave a 
history that he injured his head and back in a fall in a wet 
slippery shower in the summer of 1951 during his service.  
The physician treated the veteran with Vitamin B injections 
and physiotherapy.  He indicated that the veteran's X-ray 
studies had since been lost and offered no clinical record of 
this treatment.

A May 1976 treatment record of Boyd Holbrook, M.D., shows 
that the veteran had a history of several injuries in the 
distant past and had last been seen by the physician in April 
1970.  At that time, the veteran was experiencing problems in 
both his cervical and lumbar spines.  X-ray studies of the 
lumbar spine were assessed as "probably normal," although 
there was the possibility of a slight early trivial posterior 
narrowing of L-5 that could not be completely excluded.

A June 1976 St. Mark's Hospital discharge summary indicates 
that the veteran was admitted to the hospital for complaints 
of head, neck and back pain.  At this time, he was assessed 
having degenerative arthritis of the spine and lumbar disc 
herniation of the left side.  An August 1976 discharge 
summary shows that he was again admitted and treated for 
head, neck, back and left leg pain.

Of record is a statement of Harold P. Hargreaves, M.D., dated 
in October 1976, which indicates that he had seen the veteran 
on multiple occasions since 1962 for treatment of recurrent 
back problems.  The physician noted that the veteran gave a 
history of having fallen in a shower, injuring his head and 
back in 1951 while in service.  The examiner noted that the 
veteran had low back pain with left sciatica and that X-ray 
studies of the lumbosacral spine showed minimal degenerative 
changes.

In his statement received in December 1976, the veteran's 
stepfather indicated that the veteran fell in a bathroom 
during his service injuring his back.  He stated that he took 
the veteran to a private physician in September 1951 for 
treatment of headaches and back pains.

A January 1977 note from Harold P. Hargreaves, M.D., 
indicates that the veteran had recurrent low back problems, 
which rendered him unable to work.

During his January 1977 personal hearing, the veteran 
testified that when he fell in the shower in service, he hit 
his head on the wall and his back on the cement floor and had 
experienced a lot of trouble with both his head and back ever 
since.  He testified that initially his back was numb the day 
of accident.  He was hospitalized in Panama for a long period 
of time after his fall and then transferred to Puerto Rico.  
He testified that he had continuous back problems since his 
discharge.

A March 1977 St. Mark's hospital discharge summary shows that 
the veteran was again readmitted for treatment of head, neck, 
back and left leg pain.  A myelogram revealed a mild disc 
protrusion at the L4-5 level and the veteran was assessed as 
having degenerative arthritis of the spine and suspected 
lumbar disc herniation.  A March 1977 consultation report 
from Boyd G. Holbrook, M.D., indicates that the veteran 
continued to have low back pain with trivial indentation on 
the myelogram column.  The physician doubted that there was 
sufficient difficulty in the area for surgery to be 
considered at the time.

The March 1977 VA orthopedic examination report shows that 
the veteran gave a history of having slipped and fallen in 
the shower in 1951 while in the service.  He complained of 
low back pain and some left leg pain since the accident. X-
ray studies of the lumbar spine showed very mild 
retrospondylolisthesis at the L-5/S-1 level with no foraminal 
encroachment.  The examiner's impression was a history of low 
back pain and questionable sciatica that was not documented 
by the physical examination.  The physical examination did 
not indicate any neurological involvement.

The veteran's March 1977 VA neurological examination notes 
that the veteran did not lose consciousness at the time of 
his original injury.  The examiner found no objective 
evidence of any neurologic malfunction in the veteran's back 
or left leg and opined that there was much evidence to 
suggest a lack of sincerity on the part of the veteran.  The 
examiner further opined that due to the unreliability of the 
examination, a sensory malfunction could have been missed.

A March 1977 VA psychiatric examination report shows that the 
veteran complained of not sleeping well at night due to his 
back pain.  The examiner reviewed the veteran's claims file 
and found that there was no significant ongoing mental 
illness.  The examiner opined that the veteran might have a 
slight reactive depression secondary to some possible low 
back pain.

A June 1977 statement from J.A. Gubler, M.D., shows that the 
physician saw the veteran in February 1976 for back 
complaints.  The physician indicated that he had not seen the 
veteran since then and did not anticipate any permanent 
partial disability resulting from the February 1976 incident 
as he considered it an acute muscle strain resulting from an 
old 1951 back injury, as reported by the veteran.

An August 1977 letter from Wesley L. Bayles, M.D., indicates 
that the veteran gave a history of injuring his head, neck 
and lower back when he fell on a wet slippery cement shower 
floor in the summer of 1951 during his service.  Dr. Bayles 
stated that he first saw the veteran early in November 1951 
because of severe headaches, pain and stiffness in his neck 
and low back that radiated into his left leg.  He diagnosed 
the veteran's condition in October 1952 as traumatic 
arthritis resulting from the injury in the service.  The 
doctor further stated that it was his honest professional 
opinion that the veteran was injured in service and deserved 
service-connected disability benefits, but provided no 
documentation regarding clinical treatment in November 1951.

A Board of Veterans' Appeals decision in January 1978 denied 
service connection for residuals of a back injury.  The Board 
found that a back injury was not shown to have occurred in 
service, and arthritis of the spine was not present within a 
year following separation from service.

A September 1978 St. Mark's hospital treatment record shows 
that the veteran gave a history of chronic low back pain 
dating back to 1951.  He stated that his back pain was once 
again aggravated in 1976.  He was admitted for exploratory 
surgery and a lumbosacral fusion.

Boyd G. Holbrook, M.D., in a November 1978 letter, stated 
that he first saw the veteran in August 1959 for an acute 
lumbar strain.  The veteran was hospitalized at the end of 
that year for conservative back treatment.  Since that time 
the physician had seen the veteran for intermittent back 
difficulty.  By 1962, it was felt that the veteran probably 
had very slight early lumbosacral narrowing.  The physician 
noted that the veteran dated the onset of his low back 
problem to his 1951 accident.

February 1980 statements from friends of the veteran indicate 
that the veteran was hospitalized in 1951 for head and back 
complaints.

The February 1980 letter from Hector J. Cases, M.D., shows 
that the veteran felt he incurred head and low back trauma in 
the spring of 1951.  He indicated that he had a momentary 
loss of consciousness and was hospitalized for these 
disabilities.  The veteran stated that his low back 
complaints continued and worsened after the accident.  The 
physician's impression was chronic lumbosacral myositis and 
post laminectomy syndrome, most likely secondary to the 
veteran's 1951 in-service accident.

J. W. Rohlfing, M.D., in an October 1981 letter, indicated 
that he saw the veteran in September 1981, when the veteran 
provided a history of having injured his head and back when 
he fell in a shower in Panama in 1951.  The veteran further 
stated that he spoke English very poorly at that time, and 
that not all his complaints were pursued as a result.  He 
stated that he did, however, complain of low back pain at the 
time.  Dr. Rohlfing indicated that he evaluated the veteran 
during his tenure at a VA hospital, but that he did not have 
all the records at that time and that his evaluation was 
incomplete.  The doctor recalled the subsequent medical 
history of the veteran's low back complaints and diagnosed 
postoperative lumbosacral fusion with continued low back pain 
and S-1 radiculopathy.  The physician noted that the veteran 
had continued to work twenty-one years at a very vigorous 
job, requiring heavy use of his lumbar spine and opined that 
if the veteran was correct, and actually did injure his low 
back in 1951, it certainly began his degenerative process.
The March 1982 affidavit of M.M.R. shows that he had known 
the veteran since 1947, and that the veteran wrote to him 
during his service in Panama, saying that he had hurt his 
back and head in an accident in 1951.  The affiant stated 
that he and his wife observed that the veteran had trouble 
walking due to back pain when he stayed at their home shortly 
after his discharge.

At the veteran's April 1982 personal hearing, Robert Green, a 
physical therapist indicated that he treated the veteran for 
neck and back pain with muscle spasm in 1951.  He believed 
that the veteran told him about the in-service injury in 
1951.  He further believed that the injury originated in 
service, but that the veteran had subsequent industrial 
incidents afterwards.  He could not recall specifically when 
he first began to treat the veteran and stated that the 
records of that treatment were no longer available.  Dr. 
Bayles also testified that he first saw the veteran two weeks 
after his discharge from service for headaches, neck and 
backaches, as a result of an in-service injury.  He 
subsequently diagnosed traumatic arthritis and traumatic 
neuritis and treated the veteran with vitamins.  He retired 
from practice in 1976 and no longer had the veteran's 
treatment records.  He testified that he prepared his 
statements after the veteran's treatment records had been 
destroyed and that they were based on his own memory.  The 
veteran testified regarding his in-service injury and 
subsequent hospitalization, and stated that he had a lot of 
low back pain at the time, but that a detailed history was 
not taken because he spoke little English at the time.

At his May 1984 personal hearing before the Board, the 
veteran again testified regarding his in-service injury and 
opined that there may have been some confusion regarding his 
symptoms and complaints because of his inability to speak 
English.

An August 1984 Board of Veterans' Appeals decision denied 
service connection for residuals of a back injury.  The Board 
found that in reviewing the new evidence along with that 
previously considered, there was no evidence demonstrating 
the presence of residuals of a back injury in service, nor 
was the presence of arthritis involving the spine shown 
within the year following the veteran's separation from 
service.

A January 1985 letter from Dr. Hargreaves shows that the 
veteran was first seen in his office in July 1962 when he 
twisted his back going down stairs.  The letter outlines 
subsequent injuries as a result of vehicular accidents and 
twisting injuries.  The physician stated that he could not 
attribute any specific impairment to any single incident and 
that all the incidents no doubt contributed to the veteran's 
total picture.  A subsequent May 1986 letter from the 
physician states that he had direct knowledge of the 
veteran's back problems since 1962 and that treatment records 
at that time showed that he had back problems since a June 
1951 in-service injury and that previous work clinic records 
showed periodic treatment for back complaints from 1951 to 
1962.  The physician concluded that a continuity of symptoms 
and treatment for the lower back was established since the 
service injury in 1951.

An August 1986 letter from Wayne W. Sorensen, M.D., indicates 
that he was the medical doctor for the veteran's employer 
from January 1946 to July 1960.  He further indicated that 
the veteran was examined in early November 1951 for 
reemployment and that there was a history of his having 
slipped in a shower in June 1951 and hitting his head on a 
wall and his back on the floor, at that time.  The 
examination shows that the veteran was able to return to his 
usual occupation at that time.  It was noted that the veteran 
worked with the company for 38 years, 26 years as a brakeman.  
In 1976 he injured his low back on the job and required a 
lumbar laminectomy and lumbar fusion.  The physician opined 
that the veteran's June 1951 service injury could possibly 
have been a preexisting cause of an unstable lumbar spine.

Jack H. Petajan, M.D., Ph.D., a Professor of Neurology, in a 
December 1986 letter, notes that according to the history 
provided by the veteran, he experienced no back problems 
prior to his 1951 accident.  The physician states that this 
implicitly indicates that his service accident was 
responsible for his back problems.  There had been 
supervening degenerative changes since the original injury 
and his then present status was chronic pain with no 
neurological deficits.

During his February 1987 personal hearing, the veteran 
testified that Dr. "Pettijohn" had told him he had been 
suffering from depression since his 1951 accident.  The 
doctor told him that he believed the veteran was telling the 
truth and would give him a letter to that effect.  He further 
testified that he injured his back in service but was unable 
to properly express himself because of his language barrier.  
He stated that his father took him to a physician in Puerto 
Rico after he initially sprained his back.  Even though he 
reinjured his back in 1976, the veteran testified that he had 
considerable back problems prior to then and that it only 
aggravated his previous injury.

In a March 1987 letter, Wayne M. Hebertson, M.D., stated that 
he examined the veteran in October 1975 and that the veteran 
gave a history of having hit his head in a shower while in 
the military forces in Korea.  The physician gave a 
subsequent medical history of the veteran's back complaints 
and noted that he last examined the veteran in March 1987.  
The examiner opined that his initial evaluation of the 
veteran and his back problems was clearly related to an 
injury episode during his service in Korea.  He further 
opined that the veteran's disability was originally 
precipitated and initiated by his service-connected injury.

A March 1990 neurosurgical consultation report from Robert S. 
Hood, M.D., shows that the veteran gave a history of his 
symptoms beginning after his 1951 accident in the shower.  
The examiner diagnosed chronic persistent low back and 
bilateral leg pain probably secondary to degenerative changes 
and prior history of lumbar discectomy/fusion L5-S1.  The 
physician stated that it was reasonable to extrapolate from 
the available records and history that the service-connected 
injury did indeed directly lead to the veteran's subsequent 
low back problems.

VA outpatient treatment records dated from March to May 1990 
show continued treatment for low back pain which he related 
to an original 1951 injury and evaluation for a psychiatric 
disability.  The April 1990 psychiatric evaluation also notes 
the veteran's history of having injured his back during a 
fall.  He was assessed as having major depression, rule out 
conversion disorder and the examiner stated that the 
veteran's then current stressors were predominated by his 
retirement, which the physician thought resulted in the 
conversion disorder.  A May 1990 statement from the veteran's 
VA therapist, indicated that the therapist had known the 
veteran for years at his church and that the therapist had 
always known him to be honest.  The therapist stated that he 
believed that the veteran was incapable of being dishonest.

VA outpatient treatment records dated from December 1990 to 
July 1993 show continued treatment for depression.  Treatment 
records dated in August 1992 and May 1993 show diagnoses of 
depression with psychotic features.

The March 1993 personal statement of the veteran's friend, 
C.C.C., indicates that he had personally known the veteran 
since 1947 and worked with the veteran on the railroad since 
1951.  He stated that he knew that the veteran was on light 
duty during that year.

Thomas D. Bauman, M.D., in his May 1993 letter, indicates 
that he saw the veteran that month concerning the reopening 
of his claim with VA.  The physician notes the veteran's 
history of having slipped in the shower and injuring his back 
in 1951.  The physician stated that it was impossible to 
prove beyond a shadow of a doubt that the veteran had a 1951 
injury, other than to believe his story and description.  
After talking with the veteran, the physician stated that he 
would tend to believe exactly what the veteran said.  

In a May 1993 follow-up neurologic evaluation, Dr. Petajan 
stated that that the veteran was in two auto accidents in 
April and May 1983 accelerating his low back problem which 
originated in his 1951 fall.  The Dr. Petajan opined that the 
veteran had experienced a significant alteration in life 
style as he adapted to his low back pain which took place 
since his 1951 injury.  The examiner opined that there could 
not be any other cause.

During his April 1994 personal hearing, the veteran testified 
that he originally injured his back when he fell in a shower, 
hitting his back and head, during his service.  The veteran 
stated that he was hospitalized in service for almost six 
months and that he was treated by Dr. Bayles from November 
1951 to 1977, but that Dr. Bayles had since died.  He also 
informed that he was treated in 1951 by a physical therapist, 
Mr. Green.  He further testified that he had been told that 
he had a psychiatric problem for forty years and that he 
specifically had depression, which he believed was caused by 
the aforementioned in-service fall.  He believed that there 
was no documentation of his back disability because he did 
not speak much English at the time.  The veteran lastly 
stated his belief that he was discharged from the National 
Reserves in 1952 because of his condition.

In July 1996 the Board received the veteran's employee 
medical records dated from October 1956 to May 1974, which 
show that the veteran was seen and treated on multiple 
occasions for low back pain due to strains and multiple low 
back injuries.  Despite the numerous instances where back 
pathology was reported in his employment medical records, 
there is no reference to an in-service back injury.

Of record are voluminous VA treatment records dating from 
2001 to 2007.  These records show treatment for degenerative 
joint disease of the lumbar and lumbosacral spines as well as 
major depressive disorder.  In an April 2005 progress note, a 
VA examiner stated that it was at least as likely as not that 
the veteran's low back disability was related to service.  
The examiner reached this conclusion based upon the 
aforementioned opinions of Mr. Green and Dr. Bayles, which 
the Board notes were largely based upon history provided by 
the veteran.  The remainder of these records do not address 
any association between the veteran's back disability and 
service, but there is evidence in these records that the 
veteran's major depressive disorder is exacerbated by his 
back pain.  

Of record is an April 2007 VA opinion signed by a social 
worker and doctor.  The opinion shows a diagnosis of major 
depressive disorder and reflects the aforementioned continued 
treatment thereof at the VA medical center.  In this opinion, 
the authors note that the veteran constantly complains of low 
back pain, which often disturbs his sleep and affects his 
mood.  The authors stated that they believed that his 
depression was directly related to or exacerbated by his low 
back disability.  In closing, they noted that several other 
physicians concurred with this conclusion.  

In June 2007, the veteran was afforded a VA examination to 
address the etiology of his low back disability.  At the 
examination, the veteran provided the examiner with the 
aforementioned history of an in-service fall and the examiner 
reviewed the claims file in its entirety.  The examiner 
diagnosed cervical degenerative disc disease, lumbosacral 
strain with multilevel degenerative disc disease and facet 
osteoarthritis and tension headaches.  The examiner noted a 
1976 industrial accident and a fall sometime in 2006.  With 
respect to the veteran's cervical and lumbosacral spine 
disabilities, the examiner found that they were not at least 
as likely as not related to service.  In reaching this 
conclusion, the examiner noted an absence of evidence 
regarding a back injury contemporaneous to the veteran's in-
service fall and that the apparently favorable medical 
statements were dated approximately 27 years after the fact.  
The examiner attributed the veteran's cervical and 
lumbosacral disabilities to the veteran's years working as a 
brakeman.  With respect to the veteran's headaches, he 
related these to the veteran's cervical spine disability and 
noted that there was a suggestion of a psychosomatic 
component.  The examiner found that the veteran's headaches 
were not at least as likely as not related to service.  

Analysis

Although the veteran continues to contend that he injured his 
back in service, the Board must nevertheless conclude that 
the preponderance of the evidence is against his claim of 
entitlement to service connection for residuals of a claimed 
head injury, including, but not limited to, disabilities of 
the cervical spine and lumbar spine.  It is the duty of the 
Board to assess the credibility of the evidence, and the 
Board finds that the veteran's service medical records, which 
include statements given for treatment purposes are 
necessarily of more probative value than his subsequent 
contentions.  See Culver v. Derwinski, 3 Vet. App. 292, 297 
(1992).  In this regard, the Board notes the absence of any 
evidence of a low back disability in service and particularly 
after his June 1951 accident, and the finding on his 
separation examination that his spine was normal.  The Board 
notes the veteran's allegation that his back complaints were 
not documented because of his poor English, but is 
unpersuaded as it is apparent that he was able to competently 
communicate complaints with regard to his head and eyes.  A 
few weeks after he injured his head in June 1951, the veteran 
was hospitalized for almost the entire remainder of his time 
in service.  Notably, none of the hospitalization records 
reflect back complaints, although other unrelated complaints 
were noted.  Additionally, the earliest post-service medical 
treatment evidence, received in February 1955 from Dr. 
Jenkins indicating treatment as early as 1952, is silent with 
regard to any in-service back injury.  Furthermore, his 
employment medical records dated from October 1956 to May 
1974, are silent with regard to an in-service back injury and 
show multiple subsequent occupational and non-occupational 
back injuries.  Moreover, in his initial application in 
February 1955, the veteran did not describe the alleged in-
service back injury, despite the fact that he was claiming 
service connection for other injuries he purportedly suffered 
at the same time and was allegedly already receiving 
treatment for his back injury.  It was not until after he 
filed his original claim for a back disability in May 1970, 
that medical evidence linking his back disability to the in-
service injury was received. 
The veteran has submitted numerous letters from private 
treating physicians, who treated him for his low back 
disability, which contain assertions that the veteran's 
current low back disability is attributable to the in-service 
fall.  To the extent these medical opinions support the 
veteran's claim, they are based on solely his account of a 
back injury during service.  The Board does not find that 
this account is credible, as the more contemporaneous service 
and post-service treatment records do not reflect any back 
complaints attributed to the injury.  Because the medical 
opinions supporting the veteran's claim are based solely on 
the questionable history provided by the veteran, the Board 
finds that these opinions were not based on the veteran's 
actual military history and have limited probative value.  
See Reonal v. Brown, 5 Vet. App. 458, 460- 461 (1993).  While 
an examiner can render a current diagnosis based upon his 
examination of the veteran, an opinion regarding the etiology 
of the underlying condition, without a thorough review of the 
record, can be no better than the facts alleged by the 
veteran.  Swann v. Brown, 5 Vet. App. 229, 233 (1993).

The Board has also found the testimony and written statements 
of Dr. Bayles and the registered physical therapist, Mr. 
Green, that they treated the veteran as early as November and 
December 1951 for a back disability that resulted from an in-
service injury to be of limited probative value, as these 
statements were given over twenty years after the veteran's 
alleged treatment and without the benefit of a review of the 
pertinent treatment records.  The Board also finds the lay 
statements regarding the veteran's alleged in-service back 
injury to be of limited probative value, for the same reason 
that they are given almost twenty years subsequent to the 
alleged injury and contradict the more probative 
contemporaneous medical evidence.

In any case, the Board has the responsibility to assess the 
credibility and weight to be given to the competent medical 
evidence of record.   See Hayes v. Brown, 5 Vet. App. 60, 69 
(1993); Wood v. Derwinski, 1 Vet. App. 190, 192-93 (1992); 
see also Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993).  
Along these lines, the Board has found that most of the 
evidence, apparently favorable on its face, is of little 
probative value because it is not contemporaneous and based 
solely upon the history provided by the veteran.  In 
contrast, the June 2007 VA examination is based solely upon a 
review of the medical evidence contained in the claims file 
and attributes the veteran's low back disability and 
headaches to post-service industrial injury, which is well 
documented as outlined above.  In sum, the Board finds that 
all evidence of record attributing the veteran's current 
disability to his period of active service includes, as a 
necessary premise, an inaccurate account of his in-service 
medical history.  Moreover, the evidence does not show that 
arthritis of the spine developed within the first post-
service year.  Accordingly, with no other evidence of record 
to support the veteran's claim and credible evidence weighing 
against the claim, the preponderance of the evidence is 
against the claim and it must be denied.

With respect to the veteran's claim of entitlement to service 
connection for an acquired psychiatric disorder, variously 
claimed as major depression, anxiety and/or nervousness, to 
include as secondary to the residuals of a claimed head 
injury, the Board finds that this claim must likewise be 
denied.  The veteran does not contend, nor does the evidence 
indicate, that he directly incurred a psychiatric disorder in 
service.  There are no notations regarding a psychiatric 
disorder in service, merely an inadequate personality, which 
is not a disability for VA compensation purposes.  See 
38 C.F.R. § 4.9 (2006).  It is not until well after one year 
following the veteran's discharge from service that he 
appears to have developed depression.  The first notation 
there of appears in a 1955 treatment note.  Moreover, there 
is no discussion directly linking the veteran's major 
depressive disorder to service.  Rather, the competent 
evidence shows that it is related to his retirement and his 
back pain.  Accordingly, service connection on a presumptive 
or direct basis must be denied.  Likewise, although the 
evidence suggests a relationship between the veteran's major 
depressive disorder and back disabilities, because service 
connection has been denied for these disabilities, service 
connection on a secondary basis cannot be established.  
Accordingly, under all theories, the veteran's claim of 
entitlement to service connection for a psychiatric disorder 
variously claimed as major depression, anxiety and/or 
nervousness, to include as secondary to the residuals of a 
claimed head injury, must be denied.


ORDER

Entitlement to service connection for residuals of a claimed 
head injury, including, but not limited to, disabilities of 
the cervical spine and lumbar spine is denied. 

Entitlement to service connection for an acquired psychiatric 
disorder, variously claimed as major depression, anxiety 
and/or nervousness, to include as secondary to the residuals 
of a claimed head injury is denied.  



____________________________________________
JAMES L. MARCH
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


